DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 8/2/2022. Claims 1-23 and 31-41 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2022 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (US 20190208387 A1, hereinafter Jiang).

Consider claim 19, Jiang discloses a system, comprising: 
a transceiver for a wireless communication system, wherein the transceiver is configured to communicate with at least one other transceiver of the wireless communication system using a sidelink resource pool of the wireless communication system (transceiver 610, Fig. 6; A UE (e.g., vehicle) can communicate directly with another vehicle or device via a sidelink…A scheduling entity (e.g., eNB, gNB, base station, a vehicle, a server, a traffic light, and/or an RSU) may allocate resources for the ranging period 1200, including sidelink resources, paragraph 106);
wherein the transceiver is configured to transmit signals on resources of the sidelink resource pool that are allocated to the transceiver on a period basis with equal length periods tperiodA (ranging period 906, Fig. 6 and paragraph 98); 
wherein the transceiver is configured to transmit a first signal on a first resource of the resources allocated to the transceiver (the first UE may use the transceiver 610 to transmit the first ranging signal in the first time slot in the ranging cycle, step 1404 in Fig. 14); 
wherein the transceiver is configured to receive a second signal from another transceiver of the wireless communication system on a second resource, the second signal transmitted by the other transceiver responsive to a reception of the first signal, wherein the second signal is transmitted by the other transceiver on the second resource using the period tperiodA based on which the resources are allocated to the transceiver (In the second control period, the first UE may receive the second ToA broadcast from the second UE for the first UE's ranging signal, paragraph 127); 
wherein the transceiver is configured to determine a distance to the other transceiver based on a time troundA between the transmission of the first signal and the reception of the second signal from the other transceiver, and based on the period tperiodA based on which the resources are allocated to the transceiver (both UEs can compute dl2 (range) according to: dl2=c((t1−T1)+(t2−T2)−(q_tx1+q_rx1)−(q_tx2+q_rx2))/2, paragraphs119-120); 
wherein the second resource is one of the resources allocated to the transceiver following the first resource (In the second control period, the first UE may receive the second ToA broadcast from the second UE for the first UE's ranging signal, paragraph 127; see also Figs. 9 and 12); and the other transceiver, 
wherein the other transceiver is configured to transmit the second signal responsive to the reception of the first signal, wherein the other transceiver is configured to transmit the second signal on the second resource using the period based on which the resources are allocated to the transceiver (In the second control period, the first UE may receive the second ToA broadcast from the second UE for the first UE's ranging signal, paragraph 127; see also Figs. 9 and 12).

Consider claim 20 , and as applied to claim 19 above, Jiang discloses wherein the other transceiver knows the second resource and/or the tperiodA based on which the resources are allocated to the transceiver (In the third period 1206 (a second control period), a UE may transmit control information in a PSCCH 1212, during which the UE may broadcast resource information, MCS information, etc. The UE may also transmit data in a corresponding PSSCH 1214. The scheduling entity may allocate the PSCCH/PSSCH of different UEs to different resources, paragraph 108).

Consider claim 21, and as applied to claim 19 above, Jiang discloses wherein the other transceiver is configured to receive a signaling information from the transceiver or a central transceiver of the wireless communication system, the signaling information indicating the second resource and/or the tperiodA based on which the resources are allocated to the transceiver (Base stations 108 are not the only entities that may function as scheduling entities. That is, in some examples, a UE may function as a scheduling entity, scheduling resources for one or more scheduled entities (e.g., one or more other UEs), paragraph 37; A scheduling entity (e.g., eNB, gNB, base station, a vehicle, a server, a traffic light, and/or an RSU) may allocate resources for the ranging period 1200, including sidelink resources, paragraph 106).

Consider claim 22, and as applied to claim 19 above, Jiang discloses wherein the other transceiver is configured to determine the tperiodA based on which the resources are allocated to the transceiver based on a reception of at least two first signals from the transceiver on at least two different resources allocated to the transceiver (the ranging period 1200 has a first period 1202, a second period 1204, and a third period 1206, Fig. 12 and paragraph 107).

Allowable Subject Matter
Claims 1-18 and 23 allowed in view of Applicant’s amendments and arguments filed on 8/2/2022.

Response to Arguments
Applicant’s arguments, filed 8/2/2022 with respect to claims 1 and 23 have been fully considered and are persuasive.  
Applicant's arguments with respect to claim 19 have been fully considered but they are not persuasive.  Applicant argues on page 23 that the reception time of the signal called “second ToA broadcast” is not considered in the equations of paragraphs 119 and 120. The Examiner respectfully disagrees because wit reference to Fig. 13, Jiang discloses on paragraph 115:
“In one example, each of UE 1 and UE 2 broadcasts a ranging signal 1304 as shown FIG. 13. The nominal transmission time for UE 1′s ranging signal is shown as T1, and the nominal transmission time for UE 2's ranging signal is shown as T2. The measured ToA of the ranging signal sent by UE 1 as received at UE 2 is referred to as time t1, and the measured ToA of the ranging signal sent by UE 2 as received by UE 1 is referred to as time t2”.
Thus, ranging signals transmitted from both UE 1 and UE 2 are considered in the equations of paragraphs 119 and 120.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642